                                                                Case 2:18-cv-00928-GMN-VCF Document 14
                                                                                                    13 Filed 10/02/18
                                                                                                             10/01/18 Page 1 of 2



                                                            1    FISHER & PHILLIPS LLP
                                                                 MARK J. RICCIARDI, ESQ.
                                                            2    Nevada Bar No. 3141
                                                                 HOLLY E. WALKER, ESQ.
                                                            3
                                                                 Nevada Bar No. 14295
                                                            4    300 S. Fourth Street
                                                                 Suite 1500
                                                            5    Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                            6    E-Mail Address: mricciardi@fisherphillips.com
                                                                 E-Mail Address: hwalker@fisherphillips.com
                                                            7
                                                                 Attorneys for Defendant
                                                            8    Jerry’s Nugget

                                                            9                         UNITED STATES DISTRICT COURT
                                                           10                                DISTRICT OF NEVADA
                                                           11
                                                                 JOHN MEGGS, an individual,            )         Case No. 2:18-cv-00928-GMN-VCF
FISHER & PHILLIPS LLP




                                                                                                       )
                        300 S. Fourth Street, Suite 1500




                                                           12
                          Las Vegas, Nevada 89101




                                                                                     Plaintiff,        )
                                                           13                                          )
                                                                 v.                                    )          STIPULATION AND ORDER
                                                           14                                          )               FOR DISMISSAL
                                                                 JERRY’S NUGGET, a Nevada Corporation, )
                                                           15
                                                                                                       )
                                                           16                        Defendant.        )
                                                                 ____________________________________ )
                                                           17

                                                           18     ///

                                                           19     ///
                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                          –1–
                                                                 FPDOCS 34537729.1
                                                                Case 2:18-cv-00928-GMN-VCF Document 14
                                                                                                    13 Filed 10/02/18
                                                                                                             10/01/18 Page 2 of 2



                                                            1           IT IS HEREBY STIPULATED AND AGREED, by and between the parties’

                                                            2    respective counsel of record, that this matter be dismissed with prejudice, with each

                                                            3    party to bear their own attorney’s fees and costs.

                                                            4
                                                                   FULLER, FULLER & ASSOCIATES                        FISHER & PHILLIPS
                                                            5

                                                            6     By: /s/ John P. Fuller, Esq.                    By: /s/ Holly E. Walker, Esq.

                                                            7       John P. Fuller, Esq.                              Mark J. Ricciardi, Esq.
                                                                    12000 Biscayne Blvd., Ste. 502                    Holly E. Walker, Esq.
                                                            8       North Miami, Florida 33181                        300 S. Fourth Street
                                                                                                                      Suite 1500
                                                            9       Robert P. Spretnak, Esq.                          Las Vegas, NV 89101
                                                                    Law Offices of Robert P. Spretnak                 Attorneys for Defendant
                                                           10
                                                                    8275 S. Eastern Avenue, Ste. 200
                                                           11       Las Vegas, NV 89123
                                                                    Attorneys for Plaintiff
FISHER & PHILLIPS LLP
                        300 S. Fourth Street, Suite 1500




                                                           12
                          Las Vegas, Nevada 89101




                                                           13       IT IS SO ORDERED.

                                                           14       DATED this _____
                                                                                1 day of October, 2018.

                                                           15

                                                           16
                                                                                                          ____________________________________
                                                           17                                             Gloria M. Navarro, Chief Judge
                                                           18                                             UNITED STATES DISTRICT COURT

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                               –2–
                                                                 FPDOCS 34537729.1
